PER CURIAM.
This appeal from an amended final judgment of dissolution involves seven points, only one of which is meritorious and requires discussion.
The trial court found that appellee was entitled to $36,700 as a special equity for funding part of appellant’s interest in Gulf Atlantic Mortgage Company. Although we agree that a special equity was appropriate, the record reveals that appellee’s contribution was limited to $18,145.33. Therefore, we reduce the special equity award to $18,-145.33 and affirm the amended final judgment as modified herein.
LETTS, C. J., GLICKSTEIN, J., and SCHWARTZ, ALAN R., Associate Judge, concur.